Citation Nr: 0003290	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to August 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a back 
condition.


FINDING OF FACT

The claim of entitlement to service connection for a back 
condition is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in April 1954 the 
veteran was treated for pain in the upper lumbar area with an 
onset while he was drinking coffee.  Physical examination 
disclosed a sacrospinalis sprain.  Physical examination 
revealed increased pain on motion.  Heat was prescribed, as 
necessary, and it was recommended that the veteran refrain 
from heavy lifting.  The remaining service medical records 
show no further complaints of, or treatment for back injury.  
The medical records show no diagnosis of chronic low back 
pain or any other condition  affecting the low back.


The separation examination report, dated August 1954, 
indicates that there were no significant defects or 
diagnoses.  Physical examination showed that the veteran's 
spine and musculoskeletal system were normal and no complaint 
of back pain was noted.  

The veteran's initial claim for VA disability benefits was 
filed in 1997.  He referred to his back but did not identify 
any post-service medical treatment.  

A medical examination report (transcribed) from the veteran's 
private physician, Dr. Gutierrez, dated in August 1998, 
indicates that the veteran had been diagnosed with chronic 
lower back pain for which he was being treated.  Dr. 
Gutierrez said that no neurological injury was evident and 
that there was an apophysis from T09 to L5.  Dr. Gutierrez 
noted that X-rays disclosed light to moderate degenerative 
osteoarthritic changes without evidence of a slipped disc or 
misalignments.  

In a statement in support of his claim, dated in October 
1998, the veteran stated that he injured his back in 1954 
when he was required to lift heavy radar units and carry them 
to the top of a tower.  He further stated that he has been 
unable to do manual labor or work at a workbench for any 
length of time as a result of the injury and that he had 
worked overseas for 40 years and was not given his medical 
records when he moved from place to place.  

In November 1998, the RO obtained an interpretation of X-ray 
films submitted by the veteran.  The interpretation indicates 
that the films were dated in August 1998.  The vertebrae and 
disc spaces were noted to be intact and there was no evidence 
of a compression fracture.  No significant degenerative 
changes were noted.  The impression was a normal thoracic 
spine.  





Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Where a veteran served for 90 days or more during a period of 
war and degenerative osteoarthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1999).  


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).   

While the service medical records establish that the veteran 
sustained an injury to his lower back, the examining 
physician did not diagnose a chronic back disorder at that 
time and physical examination at separation in August 1954 
showed that the veteran's spine and musculoskeletal system 
were normal at that time.  

The post-service medical records indicate that the veteran 
currently has a clinical 
diagnosis of chronic low back pain.  Pain alone is not a 
disability for which service 
connection can be properly granted.  See Sanchez-Benitez v. 
West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  However, 
inasmuch as Dr. Gutierrez noted that X-rays showed 
degenerative osteoarthritis changes, it must be determined 
whether such are attributable to service, including the in-
service injury in 1954.  This is a question of medical 
etiology; therefore, competent medical evidence is required 
to well ground the claim.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The veteran has not provided or identified competent medical 
evidence of a nexus between the in-service injury and his 
current condition.  The only evidence relating the current 
back condition to the in-service injury consists of 
statements from the veteran.  The evidence does not establish 
that the veteran possesses a recognized degree of medical 
knowledge; therefore, his own opinions as to medical 
diagnoses and/or causation are not competent.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Absent evidence of a link between in-service 
injury and the current condition, the claim is not well 
grounded.  

The Board acknowledges that the veteran and his 
representative allege continuity of symptomatology, arguing 
essentially that the claim is well grounded under the 
38 C.F.R. § 3.303(b) continuity-of-symptomatology alternative 
criteria and Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, the service medical records show that the 
veteran was noted to have a sacrospinalis sprain in April 
1954.  However, there is no subsequent clinical notation of 
that disorder and there is no post-service medical evidence 
until the 1990s.  To the extent that the veteran's report of 
ongoing back symptoms may establish evidence of post-service 
continuity of symptomatology, this does not satisfy the third 
element of a well-grounded claim under section 3.303(b).  The 
Board finds that the veteran has not submitted evidence of 
nexus between any current back disability and the claimed 
post-service symptomatology or the in-service back injury.  
This is not a case where lay testimony is competent to 
provide the required evidence of a nexus.  Although the 
veteran, even as a layperson, is competent to describe that 
he has experienced back pain, he is not competent to provide 
a medical conclusion as to the cause of such pain.  
Consequently, continuity of symptomatology will not well 
ground this claim.  See Clyburn v. West, 12 Vet. App. 296 
(1999).

In this respect, the Board notes that this case is 
distinguishable from Falzone v. Brown, 8 Vet. App. 398 
(1996), where the Court held that lay evidence of continued 
foot pain coupled with inservice and current diagnoses of pes 
planus were sufficient to render a claim well grounded under 
the continuity-of-symptomatology provisions of section 
3.303(b).  The condition at issue in this case does not 
present an issue that may be satisfied by lay testimony.  
Unlike the issue in Falzone, which was the existence of a 
condition that the Court concluded was visually observable by 
a lay person, here the issue is the cause of the veteran's 
low back condition, a matter that is not visually observable.  

As the veteran's claim for service connection for a back 
condition is not well grounded, the doctrine of reasonable 
doubt has no application to this case.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
available evidence that would well ground his claim.  He does 
not allege that any available medical records link any 
current back condition to active service.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, , 126 F.3d 1464 (Fed. Cir. 1997).

The veteran's accredited representative, in a statement dated 
November 1999, contends that the veteran should be provided 
with an additional medical examination to determine to what 
extent his current back condition is related to the in-
service back injury.  The representative contends that Dr. 
Gutierrez should be asked to provide an opinion as to whether 
the veteran's diagnosed chronic low back pain is 
etiologically related to the veteran's back injury during 
service.  However, the Court has held that if the appellant 
fails to submit a well-grounded claim, VA is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a back disability is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

